Citation Nr: 0617119	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  00-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for degenerative disc 
disease of the lumbar spine, evaluated as 10 percent 
disabling prior to May 8, 1993 and 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to May 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a January 1999 rating decision, the RO 
granted service connection for degenerative disc disease of 
the lumbar spine, and assigned an initial 10% rating 
effective to the date of claim; May 19, 1990.  The RO 
continued a 10% rating in a March 1999 rating decision.  In 
July 1999, the veteran filed his notice of disagreement (NOD) 
with respect to the 10% rating assigned referring to his 
lumbar spine symptoms over the last nine years.  On this 
record, the Board finds that the veteran has appealed the 
initial rating assigned for his lumbar spine disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (where an appeal 
stems from an initial rating, VA must frame and consider the 
issue as to whether separate or "staged" ratings may be 
assigned for any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating).

The veteran has raised a claim of entitlement to service 
connection for disability of the thoracic spine as well as a 
scar in the area of the thoracic spine.  See Informal Hearing 
Presentation dated March 2, 2006.  The RO has not addressed 
these issues in a rating decision.  Prior to regulatory 
changes on September 23, 2002, the dorsal (thoracic) and 
lumbar spinal segments were separately evaluated.  See 
generally 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292 
(1990-2002).  The new regulatory changes evaluate the 
thoracolumbar spine as one spinal segment.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003-05).  Per regulation, the Board 
will evaluate the thoracic spine as part and parcel of 
service connected disability effective September 23, 2002.  
The issue of entitlement to service connection for disability 
of the thoracic spine for the time period prior to the 
regulatory change is not on appeal.  Therefore, the Board 
refers to the RO the issues of entitlement to service 
connection for disability of the thoracic spine, and 
entitlement to service connection for scar in the area of the 
thoracic spine.


FINDINGS OF FACT

1.  For the time period prior to May 8, 1993, degenerative 
disc disease of the lumbar spine was manifested by pain and 
restricted range of motion with no chronic neurologic 
deficits; his overall limitation of motion and intervertebral 
disc syndrome (IVDS) symptoms were no more than mild in 
degree.

2.  For the time period on and after May 8, 1993, 
degenerative disc disease of the lumbar spine was manifested 
by pain and restricted range of motion with no chronic 
neurologic deficits; his overall limitation of motion and 
IVDS symptoms were no more than moderate in degree.


CONCLUSION OF LAW

The criteria for a higher initial rating for degenerative 
disc disease of the lumbar spine, evaluated as 10 percent 
rating prior to May 8, 1993 and 20 percent disabling 
thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, Diagnostic Code 5292, 5293 (1995-2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2003-05); 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2004-05).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to higher initial ratings for 
his lumbar spine disability.  Historically, he received in-
service treatment for mechanical low back pain with mild 
degenerative joint disease of the lumbosacral spine.  On his 
initial VA examination on June 22, 1990, he reported a 
history of increased back pain with left lower extremity 
tingling upon strenuous exercise.  His physical examination 
showed limited range of motion in the lower back secondary to 
pain, but range of motion findings were not provided.  
Additional significant findings included mild loss of 
sensation at the left L5 dermatome and a positive straight 
leg raise test at 80? bilaterally.  His reflexes were within 
normal limits.  An x-ray examination demonstrated mild loss 
of lumbar lordosis with narrowing at the L5-S1 disc space.  
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for degenerative disc 
disease of the lumbar spine, evaluated as 10 percent 
disabling prior to May 8, 1993 and 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to May 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a January 1999 rating decision, the RO 
granted service connection for degenerative disc disease of 
the lumbar spine, and assigned an initial 10% rating 
effective to the date of claim; May 19, 1990.  The RO 
continued a 10% rating in a March 1999 rating decision.  In 
July 1999, the veteran filed his notice of disagreement (NOD) 
with respect to the 10% rating assigned referring to his 
lumbar spine symptoms over the last nine years.  On this 
record, the Board finds that the veteran has appealed the 
initial rating assigned for his lumbar spine disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (where an appeal 
stems from an initial rating, VA must frame and consider the 
issue as to whether separate or "staged" ratings may be 
assigned for any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating).

The veteran has raised a claim of entitlement to service 
connection for disability of the thoracic spine as well as a 
scar in the area of the thoracic spine.  See Informal Hearing 
Presentation dated March 2, 2006.  The RO has not addressed 
these issues in a rating decision.  Prior to regulatory 
changes on September 23, 2002, the dorsal (thoracic) and 
lumbar spinal segments were separately evaluated.  See 
generally 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292 
(1990-2002).  The new regulatory changes evaluate the 
thoracolumbar spine as one spinal segment.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003-05).  Per regulation, the Board 
will evaluate the thoracic spine as part and parcel of 
service connected disability effective September 23, 2002.  
The issue of entitlement to service connection for disability 
of the thoracic spine for the time period prior to the 
regulatory change is not on appeal.  Therefore, the Board 
refers to the RO the issues of entitlement to service 
connection for disability of the thoracic spine, and 
entitlement to service connection for scar in the area of the 
thoracic spine.


FINDINGS OF FACT

1.  For the time period prior to May 8, 1993, degenerative 
disc disease of the lumbar spine was manifested by pain and 
restricted range of motion with no chronic neurologic 
deficits; his overall limitation of motion and intervertebral 
disc syndrome (IVDS) symptoms were no more than mild in 
degree.

2.  For the time period on and after May 8, 1993, 
degenerative disc disease of the lumbar spine was manifested 
by pain and restricted range of motion with no chronic 
neurologic deficits; his overall limitation of motion and 
IVDS symptoms were no more than moderate in degree.


CONCLUSION OF LAW

The criteria for a higher initial rating for degenerative 
disc disease of the lumbar spine, evaluated as 10 percent 
rating prior to May 8, 1993 and 20 percent disabling 
thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, Diagnostic Code 5292, 5293 (1995-2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2003-05); 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2004-05).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to higher initial ratings for 
his lumbar spine disability.  Historically, he received in-
service treatment for mechanical low back pain with mild 
degenerative joint disease of the lumbosacral spine.  On his 
initial VA examination on June 22, 1990, he reported a 
history of increased back pain with left lower extremity 
tingling upon strenuous exercise.  His physical examination 
showed limited range of motion in the lower back secondary to 
pain, but range of motion findings were not provided.  
Additional significant findings included mild loss of 
sensation at the left L5 dermatome and a positive straight 
leg raise test at 80? bilaterally.  His reflexes were within 
normal limits.  An x-ray examination demonstrated mild loss 
of lumbar lordosis with narrowing at the L5-S1 disc space.  
He was given a diagnosis of disc herniation possible at L5.

VA examination on March 27, 1993 included the veteran's 
report of intermittent low back pain with numbness and 
tingling sensation in the left thigh and left calf.  His 
symptoms were aggravated by being in awkward positions, 
prolonged standing, bending or lifting.  He obtained some 
relief of his pain with Nuprin.  On neurologic examination, 
his gait as well as toe and heel walking were normal.  His 
motor examination revealed normal tone with no atrophy or 
fasciculation.  He had 5/5 strength throughout although there 
was some evidence of give-way in the left leg below the knee 
that was somewhat greater in the L5-S1 distribution.  There 
was normal pinprick in the right lower extremity.  Vibration 
showed mild decrease in the left big toe and normal on the 
right.  Deep tendon reflexes at the knee were 1+ on the right 
and 2 on the left.  His ankle jerks were 3 bilaterally and 
plantar reflexes were flexor bilaterally.  His straight leg 
raise produced lower back pain but no radicular symptoms.  He 
was given the following impressions:

1.  CHRONIC LOW BACK PAIN.  THIS VETERAN HAS A 
HISTORY OF A FALL WHILE IN THE MILITARY SERVICE 
WHICH APPARENTLY RESULTED IN A HERNIATED DISC.  
HE CONTINUES TO HAVE SOME SYMPTOMS THAT MAY BE 
SUGGESTIVE OF RADICULAR COMPONENT WITH NUMBNESS 
AND TINGLING.

2.  NEUROLOGIC EXAM SHOWS SOME DECREASE SENSATION 
IN THE LEFT LOWER EXTREMITY.  NEUROLOGIC EXAM IS 
NOT PARTICULARLY REVEALING FOR THE SIGHT OF ROOT 
INVOLVEMENT, ALTHOUGH THERE IS DECREASED 
SENSATION IN THE LEFT LEG WHICH MAY BE IN THE 
LOWER LUMBOSACRAL ROOT DISTRIBUTION.

The examiner recommended that a nerve conduction velocity and 
electromyography (NCV/EMG) study be performed to document 
evidence of root involvement.

On VA spine examination on May 8, 1993, the veteran reported 
low back pain with intermittent numbness down to the left 
thigh and left leg.  He could not sit for prolonged periods 
of time, and avoided heavy lifting or carrying.  On physical 
examination, his gait as well as toe and heel gait were 
satisfactory.  There was mild spasm of the paravertebral 
musculature, especially to the left.  He had forward bending 
to 75?, extension to neutral, bending to the right 25?, and 
bending to the left 30?.  The overall alignment of the lumbar 
spine was normal.  His deep tendon reflexes were 2+ symmetric 
at the knee, 2+ at the right ankle and 1+ at the left ankle.  
There was decreased sensation in the 1st web space of the 
left foot.  His straight leg raise test was positive on the 
left, especially with dorsiflexion of the left foot.  He had 
a negative straight leg test on the right.  Motor strength 
was 5/5 of the quadriceps, the right extensor hallucis longus 
(EHL) and gastrocsoleus.  He had 4+/5 strength of the left 
EHL and left gastrocsoleus.  X-ray examination demonstrated 
mild to moderate narrowing at L5-S1.  He was given a 
diagnosis of herniated nucleus pulposus with left S1 
radiculopathy that was moderately symptomatic.  The examiner 
also provided the following commentary:

NOTE:  History, clinical examination, and 
radiographs are consistent with his diagnosis, 
because previous consultants have ordered a 
magnetic resonance and electrodiagnostic test.  I 
recommend that these test be scheduled.  If these 
tests confirm pathology, than the diagnosis is 
further strengthened.

On VA neurologic examination on May 18, 1993, the veteran 
reiterated a history of low back pain that occasionally 
radiated to the left mostly to the left thigh and not going 
as far as the left foot.  The later part of his calf was 
occasionally affected.  He indicated that he could still run 
for some distance, but walking and standing for prolonged 
periods of time brought on pain.  His occupation involved a 
great deal of sitting, and he occasionally changed position 
to relieve pain that developed.  On physical examination, he 
moved well with a normal gait.  He was able to get off and on 
the examination table without any difficulty.  His straight 
leg raising was normal up to 80?.  He was almost able to 
touch his toes on forward bending with no muscle spasm found.  
Examination of the lower extremities revealed no atrophy or 
focal weakness.  His reflexes were obtainable and equal.  His 
sensory examination showed some doubtful area of diminution 
of sensation on the inner border of the "right" calf.  The 
examiner provided the following impression:

THE VETERAN DOES NOT HAVE ANY SIGNIFICANT 
NEUROLOGICAL FINDINGS, EXCEPT FOR SUBJECTIVE AREA 
OF DIMUNITION OF SENSATION OVER THE MEDIAL PART 
OF THE LEFT CALF.

IN THE ABSENCE OF ANY POSITIVE FINDINGS AND THE 
LENGTH OF HISTORY IT IS UNLIKELY THAT WE ARE 
DEALING WITH ANY KIND OF MAJOR DISORDER IN THE 
BACK NEEDING SURGICAL INTERVENTION.  THE VETERAN 
HAS SUBJECTIVE PAIN IN HIS LOW BACK WHICH IS 
RELATED TO THE INJURY SUSTAINED IN ACTIVE 
SERVICE.  HOWEVER, THE PAIN AT THE MOMENT APPEARS 
TO BE MOSTLY MECHANICAL AND MIGHT WELL IMPROVE 
WITH CONSERVATIVE TREATMENT INCLUDING PROPER 
EXERCISES AND STRENGTHENING OF THE BACK MUSCLES 
AND PHYSICAL THERAPY.

IT IS UNLIKELY THAT FURTHER INVESTIGATION MIGHT 
THROW MORE LIGHT ON THIS PROBLEM.  CERTAINLY THE 
M R I WHICH HAS BEEN SCHEDULED, IS UNLIKELY TO 
HELP.  THIS APPOINTMENT HAS BEEN CANCELLED.  AS 
MENTIONED ABOVE, THE SURGERY IS MOST PROBABLY NOT 
INDICATED.  HOWEVER AN E M G HAS BEEN SCHEDULED 
AND IT MIGHT HELP IN CLARIFYING THE MATTER 
FURTHER AND EXCLUDING THIS SPECIFIC NERVE ROOT 
COMPRESSION.  ELECTROMYOGRAM WILL BE DONE AND THE 
VETERAN SHOULD BE FOLLOWED-UP AT THE NEUROLOGY 
DEPARTMENT AFTERWARDS.

IN CONCLUSION MY OPINION IS THE VETERAN DOES HAVE 
SOME MECHANICAL PAIN MOSTLY RELATED TO THE INJURY 
SUSTAINED DURING THE SERVICE, NOT NEEDING 
ANYTHING MORE THAN SUPPORTIVE AND CONSERVATIVE 
THERAPY FOR HIS BACK.

An NCV/EMG study conducted in May 1993 was interpreted as 
normal with no electrophysiologic evidence of a nerve root 
lesion.

On August 25, 1995, the veteran underwent VA spine 
examination.  He reported daily low back pain that was 
increased in the morning, and somewhat relieved by rest.  On 
examination, his lumbar spine revealed a negative Patrick's 
test bilaterally.  His straight leg raising test was negative 
to 90? bilaterally with a negative Lasegue's sign.  There was 
a 11/2-inch atrophy of the left thigh and 1/2-inch atrophy of the 
left calf.  His deep tendon reflexes were 1+ at the patellar 
and Achilles reflexes absent pathologic reflexes.  He had 
pain on palpation of the iliolumbar ligaments bilaterally 
that reproduced much of his pain.  His extensor hallucis 
longus was rated 5+/5 bilaterally.  X-ray examination of the 
lumbar spine appeared normal.  The examiner offered diagnoses 
of acute strain of the lumbosacral spine, and herniated 
intervertebral disc at L5-S1 by history.  The examiner 
commented that the final diagnosis of herniated disk should 
be held in obeyance until an MRI examination was performed.

An MRI examination of the lumbar spine was performed in 
September 1995.  This examination was interpreted as showing 
minimal degenerative changes at T10-11, T11-12, and L5-S1.  
There was no focal disk protrusion or spinal or foraminal 
stenosis.  The vertebral body heights and conus appeared 
normal.

The veteran underwent additional VA examination on January 
19, 1999.  He described low back discomfort, primarily 
tightness in the lumbar spine, two times a week.  His 
symptoms were increased with running or basketball, and he 
remained sore for two days thereafter.  His symptoms did not 
interfere with his work, although prolonged standing at work 
might result in some increased low back pain.  On 
examination, he had "normal" range of motion of the lumbar 
spine with forward flexion to 60?, backward extension to 15?, 
and side bending to 25? bilaterally.  Toe and heel walking 
were normal.  Wadell's signs were significant for symptom 
amplification and nonorganic pain behaviors in four out of 
five areas tested, including low back pain with concerted 
truncal pelvic rotation, low back pain with axial loading of 
the cervical spine, straight leg testing discrepancy, and low 
back pain with trochanteric compression.  His neurologic 
examination revealed physiologic and symmetrical reflexes, 
strength in both lower extremities.  Internal and external 
rotation of the hips were normal, pulses were normal, and 
straight leg raising test was negative bilaterally.  X-ray 
examination of the lumbar spine showed some mild degenerative 
change at L5-S1 with slightly diminished disk height.  The 
examiner further commented:

"[The veteran's] symptoms are minimal at this 
time and certainly do not appear to interfere 
significantly with his usual occupation and only 
impair minimally his daily activities."

An RO rating decision dated January 1999 granted service 
connection for degenerative disc disease of the lumbar spine, 
L5-S1, and assigned an initial 10% evaluation under 
Diagnostic Code (DC) 5293.  

An RO rating decision dated September 1999 increased the 
evaluation for degenerative disc disease of the lumbar spine, 
L5-S1, to 20% disabling under DC 5293 effective May 8, 1993.

In pertinent part, a VA clinic record dated May 23, 2000 
recorded the veteran's report of an acute exacerbation of 
chronic low back pain (lbp) with intermittent numbness in the 
left leg.  His physical examination was significant for deep 
pain across the low back with paraspinal muscle spasm.  His 
neurologic examination was intact with a negative straight 
leg raise (SLR) test.  He was prescribed Motrin and Robaxin.

The veteran underwent a neurologic examination by a private 
provider of treatment on June 1, 2000.  He reported lower 
back pain and stiffness with intermittent numbness of his 
left leg, mainly of his toes.  His symptoms increased with 
sleeping and sitting.  On physical examination, there was 
reduced flexion to 60? and extension to 15? apparently 
because of lower back pain and spasm.  There was mild point 
tenderness and spasm in the lumbar spine.  There was full 
strength in all muscle groups tested with normal tone and 
muscle mass throughout.  Reflexes were 2+ and symmetric in 
the knees and right ankle, and 1+ in the left ankle.  Toes 
were downgoing to plantar stimulation and Chaddock's maneuver 
bilaterally.  Sensory examination was mildly subjectively 
reduced in the vicinity of the left knee, although it was 
poorly reproducible.  Otherwise, he was intact to light 
touch, temperature, pinprick, vibratory sense and 
proprioception.  He had a normal toe, heel and tandem walk 
without any evidence of weakness or disequilibrium.  
Romberg's sign was absent.  He was given an impression of 
chronic low back pain and rule out herniated nucleus pulposus 
(HNP).  An EMG study of the left lower extremity performed 
later that day was interpreted as normal.

In June 2000, the veteran testified to low back pain that 
precluded him from participating in activities such as 
basketball and football with his children.  His back pain 
interfered with his work in the field of electronics.  He 
described a numbness, tightening and tingling sensation in 
his left lower extremity.  His symptoms interfered with his 
ability to sleep. 

On VA orthopedic examination on August 9, 2001, the veteran 
reported tightness in the lower back on a daily basis with 
occasional tingling in the left hamstrings.  He took Alleve 
and used a back brace.  On physical examination, he 
demonstrated "normal" range of motion measured as 60? of 
flexion, 10? of extension, and 25? of side bending 
bilaterally.  He complained of pain at the extremes of 
motion.  His toe and heel walking were normal.  His 
neurological examination was nonfocal with physiologic and 
symmetrical reflexes, strength and sensation of both lower 
extremities.  Internal and external rotation of the hips were 
within normal limits.  His pulses were within normal limits.  
Straight leg raising test was negative bilaterally.  His calf 
circumferences were symmetrical.  X-ray examination 
demonstrated mild evidence of degenerative change at L5-S1.  
He was given an impression of mild degenerative disc disease 
of the lumbar spine.  The examiner also provided the 
following opinion:

1.  Once again it appears that functional 
limitations if any caused by the appellant's 
degenerative disc disease of the lumbar spine is 
minimal.
2.  The service connected low back disability 
appears to involve only the joint structure with 
no significant involvement of the muscle and 
nerves.
3.  There is no evidence of weakened motion, 
excess fatigability or incoordination which 
affect the ability of the appellant to perform 
average employment in a civil occupation.
4.  With respect to the subjective complaints of 
pain, the veteran complains of pain on motion on 
maximum motion and flexion and side bending.  
There is no evidence of muscle atrophy or changes 
in the condition of the skin indicative of 
disuse.
5.  There is no obvious other medical or 
psychological problems that have an impact on the 
functional capacity of the veteran.

A VA clinic record dated January 31, 2004 included veteran's 
report of chronic low back pain exacerbated with cold 
weather.  He had a tingling sensation in the left side of his 
leg.  Physical examination demonstrated normal (nl) range of 
lumbar spine motion without any significant orthopedic or 
neurologic findings.  He was given an assessment of chronic 
back pain and prescribed Ibuprofen, a "Gi" prophylaxis, a 
muscle relaxer for bedtime, and Tylenol #3 for breakthrough 
pain.

In June 2004, the veteran submitted statements from his 
fiancé, children, best friend, brother, sister, and mother 
attesting to his symptoms of chronic low back pain since his 
discharge from service.  He was observed to undergo treatment 
involving light exercise, massages, heating pads and strong 
medication.  He had difficulty sleeping, and limited his 
activities due to his back pain.

On June 7, 2004, the veteran underwent VA orthopedic 
examination with benefit of review of his claims folder.  He 
described a progressive worsening of low back pain with daily 
flare-ups of pain.  He usually used Motrin for pain relief 
but occasionally used Tylenol #3.  He worked through his 
flare-ups of pain but experienced frustration and discomfort 
on a daily basis.  His symptoms were usually alleviated at 
the end of the day when he had an opportunity to rest.  On 
physical examination, his thoracolumbar spine demonstrated 
range of motion of 0-45? of flexion, 15? of extension, 20? of 
lateral bending bilaterally, and 0-20? of lateral rotation 
bilaterally.  His spine demonstrated "full painless 
motion."  There were no additional limitations due to pain, 
fatigue, weakness or lack of endurance following repetitive 
motion.  He had 5/5 motor strength in bilateral quadriceps, 
hamstrings, ankle dorsiflexors, ankle plantar flexors, and 
extensor hallucis longus.  He had a negative straight leg 
raise test bilaterally.  He had a negative Goldwait's sign.  
There was no clonus in the lower extremities with 2+ and 
symmetric Achilles and plantar reflexes.  He could walk on 
his tiptoes and heels.  He had a normal gait.  X-ray 
examination demonstrated some degenerative disk disease with 
approximately 30-40% loss of disk space height between L5 and 
S1 when compared to L4-L5.  Additionally, he had severe loss 
of disk height at T11-12.  The examiner provided the 
following assessment:

Based upon examination and review of his films, 
his clinical findings are moderate with recurring 
attacks and intermittent relief.  His bilateral 
lower extremities are neurovascularly intact.

IMPRESSION/DISCUSSION:  I have examined this 
patient and reviewed his Claims folder and also 
discussed with him at length his history.  It is 
clear that he has some lumbar degenerative disk 
disease between L5 and S1.  [B]ut also very 
notably and even more severe between T11 and T12 
on the lateral x-ray of the thoracolumbar spine.  
Range of motion is as stated above in the 
physical examination.  He has low back disability 
which is moderate with recurring attacks and only 
intermittent relief but always a baseline 
discomfort present in his thoracolumbar spine.  
As stated above, he is a copy machine repairman, 
and although he continues to work every day and 
his condition does not stop him from performing 
his job.  [H]e does get the flare-ups as stated.  
[A]nd they are present every day; however the 
flare-ups do not limit his range of motion.  The 
patient does get some fatigability but as stated 
he is able to continue with his job throughout 
the day.  He does not experience any 
incoordination that stops him from working 
either.  As stated previously, the patient does 
take Tylenol No. 3 on occasion and most often 
takes Motrin for relief of his flare-ups and to 
ease himself at the end of the work day.

On June 16, 2004, the veteran underwent VA neurologic 
examination with benefit of review of the claims folder.  On 
physical examination, motor function in both lower 
extremities was normal with normal bulk, tone and strength.  
There was sensory loss in the left leg in a stocking 
distribution with non-physiological sharp borders.  Straight 
leg raise test was negative in the sitting position 
bilaterally and positive in the supine position on the left 
with pain radiating to the foot.  An MRI examination 
demonstrated bulging disk at L4-5, and the examiner commented 
that it was very unlikely the MRI finding was the cause of 
the veteran's symptoms.  The examiner further stated that, 
after review of the orthopedic examination report and based 
on imaging, it was less likely than not that the causes of 
the veteran's radicular/sciatic symptoms were related to 
lumbar disc disease.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes (DC's) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran's claim for a higher initial rating for his 
lumbosacral spine disability stems from service connection 
claim with his initial rating effective to May 19, 1990.  
Effective September 23, 2002, VA revised the criteria for 
evaluating Intervertebral Disc Syndrome (IVDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  The veteran has been advised of these changes in 
law in his supplemental statements of the case (SSOC's).

The veteran's 10% rating in effect from May 19, 1990 to May 
8, 1993 came under the 'old" criteria.  This rating 
represented lumbar spine symptoms consistent with slight 
limitation of motion (DC 5292), mild attacks of IVDS (DC 
5293), and lumbosacral strain with characteristic pain on 
motion (DC 5295).  See 38 C.F.R. § 4.71a (1990-2002).  A 
higher 20% rating was warranted for symptoms consistent with, 
or more closely approximating, moderate limitation of lumbar 
spine motion (DC 5292), moderate and recurring attacks of 
IVDS (DC 5293) and lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (DC 5295).  Id.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The preponderance of the evidence is against an initial 
rating in excess of 10 percent for the time period prior to 
May 8, 1993.  The lay evidence included report of 
intermittent low back pain and intermittent numbness and 
tingling sensation in the left calf and thigh.  His symptoms 
were aggravated by use.  He further reported some sensory 
deficit in the left thigh.  His range of motion loss was not 
measured during this time period, but an observation was made 
of limited range of motion secondary to back pain.  VA 
examination on May 8, 1993, measuring forward bending to 75?, 
extension to neutral, bending to the right 25?, and bending 
to the left 30?, demonstrated range of motion loss that was 
no more than mild in degree.  There was neither evidence of 
muscle spasm on extreme bending nor loss of lateral spine 
motion in standing position.  He was given a questionable 
diagnosis of herniated disc that was not supported by 
subsequent NCV/EMG study and MRI examinations.  In June 2004, 
a VA neurologist opined that the veteran has not manifested 
radicular/sciatic symptoms attributable to his IVDS.  Later 
VA opinion indicated that the veteran did not experience 
significant weakness, fatigability, incoordination or 
additional motion loss during flare-ups of disability.  Thus, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the 
evidence of record preponderates against a rating in excess 
of 10 percent under DC's 5292, 5293 and 5295.

The RO has established a 20 percent rating, effective May 8, 
1993, due to IVDS with moderate and recurring attacks under 
DC 5293.  Under the old criteria, a higher 40% rating was 
warranted for symptoms consistent with, or more closely 
approximating, severe limitation of lumbar spine motion (DC 
5292), severe, recurring attacks of IVDS with little 
intermittent relief (DC 5293), and severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (DC 5295).

The preponderance of the evidence is against a rating in 
excess of 20 percent under the "old" criteria for any time 
during the appeal period.  The veteran has reported chronic 
low back pain exacerbated daily with use and relieved with 
rest.  He is capable of working through his flare-ups of 
pain.  His lumbar spine motion measurements have ranged from 
45-75º of flexion, neutral to 15 º of extension, 25º of right 
bending, 25-30º of left bending, and 0-20º of rotation 
bilaterally.  VA examiners in August 2001 and June 2004 found 
no evidence of weakened movement, excess fatigability, 
incoordination or additional degree of motion loss.  These 
findings demonstrate lumbar spine motion loss that is no more 
than moderate in degree.  As such, the criteria for a higher 
rating under DC 5292 is not warranted.  

The veteran himself has described daily flare-ups of pain 
alleviated with rest.  In June 2004, a VA examiner medically 
described his IVDS symptoms as moderate in degree.  He has 
reported intermittent symptoms of left lower extremity pain, 
but diagnostic testing over the years has not identified a 
nerve root lesion.  In June 2004, a VA neurologist opined 
that the veteran did not manifest radicular/sciatic symptoms 
due to IVDS.  The preponderance of the evidence demonstrates 
that the veteran's IVDS symptoms are no more than moderately 
disabling in degree with more than intermittent relief of 
symptoms.  As such, a higher rating under DC 5293 is not 
warranted.

Finally, the veteran has been diagnosed with mechanical back 
pain.  As indicated above, the veteran's overall symptoms are 
less than severe in nature absent evidence of listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
abnormal mobility on forced motion.  As such, the criteria 
for a higher rating under DC 5295 have not been met.

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to DC 5243.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  This regulatory 
change did not include any substantive change to the 
provisions enacted in 2002.  For purposes of this analysis, 
the Board will refer to the current numbering of DC 5243 in 
the discussion below.

The current criteria of DC 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2005).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, NOTE 1 (2005).  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Id.   Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

As held above, the veteran's chronic orthopedic 
manifestations of IVDS during the appeal period have been 
represented by limitation of motion of the lumbar spine that 
is not more than moderate in degree.  A 20% rating is 
currently assigned for the orthopedic manifestations of IVDS 
under the "old" criteria.

The veteran has reported symptoms of left lower extremity 
tingling sensation of the left lower extremity with areas of 
decreased sensation.  His earlier examination reports 
provided a diagnosis of possible disc herniation by history 
with a history suggestive of a radicular component.  However, 
NCV/EMG studies in May 1993 and June were interpreted as 
demonstrating normal findings.  Additionally, MRI 
examinations in September 1995 and June 2004 found no 
evidence of a nerve root lesion.  In June 2004, a VA examiner 
provided opinion that the veteran did not manifest 
radicular/sciatic symptoms due to IVDS.  The preponderance of 
the evidence demonstrates that the veteran does not have any 
chronic neurologic manifestations of IVDS.  An alternative 
higher 40% rating may be considered under DC 5243 where there 
have been incapacitating episodes of IVDS having a total 
duration of at least 4 weeks during a 12 month period.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 U.S.C.A. § 4.71a, DC 5243, NOTE (2005).  The 
record does not disclose during the appeal period any twelve-
month period where an episode of IVDS required treatment and 
a prescription of bed rest by a physician for a period of at 
least 4 weeks as required for consideration of an alternative 
rating based upon the yearly duration of episodes of IVDS.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  The 
range of motion findings during the appeal have all been 
above 30 degrees of forward flexion with medical opinion that 
the veteran did not experience any further limitation of 
motion upon use.  Even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, the preponderance of the evidence 
demonstrates that the veteran falls well short of the 
criteria necessary for a higher rating.  There is no 
competent evidence of ankylosis of the lumbar spine.  As 
such, the regulatory changes in 2003 do not offer a more 
favorable result in this case.

In so deciding, the Board has deemed the veteran as competent 
to describe his symptoms of the lower back and extremities.  
However, he is not shown to possess the requisite training to 
attribute all symptoms of disability to his service connected 
lumbar spine disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2005).  The Board 
attaches the greatest probative weight to the clinical 
findings of the skilled, unbiased professionals who have been 
trained at evaluating and diagnosing his condition as well as 
the objective findings of the NCV/EMG and MRI studies.  
Taking all the evidence into consideration, the Board finds 
that the evidence of record preponderates against a higher 
initial rating for his lumbar spine disability.  Accordingly, 
there is no doubt to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

Letters dated March 26, 2003 and May 19, 2004 satisfied 
elements (1), (2), (3) and (4) as listed above.  These 
letters notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  He was advised that, in order to 
substantiate his claim, "the evidence must show that your 
service-connected condition has gotten worse" and "evidence 
tending to show that you currently meet the criteria for the 
next higher rating, which is severe limitation of motion; OR 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief; OR incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months."  He was further advised: "You 
should send us copies of any relevant evidence you have in 
your possession."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The claim was remanded by the Board 
on February 23, 2001 in part for compliance with the new 
revised notice and duty to assist provisions.  Thereafter, 
the above-mentioned notice letters were sent and the claim 
was readjudicated.  Because a higher rating has been denied, 
any question as to the appropriate effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, the rating decision on appeal, the 
statement of the case (SOC), the supplemental statements of 
the (SSOC's), the Board's remand directives and an additional 
letter dated January 21, 2005 told him what was necessary to 
substantiate his claim throughout the appeals process.  In 
fact, the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claim was being denied, and of the evidence that was lacking.  
There is no indication that any aspect of the notice 
compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  

Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim for further notice poses 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records.  The RO also obtained VA 
and private clinic records identified as relevant to the 
claim on appeal.  Furthermore, the veteran has been provided 
multiple VA examinations, to include VA examination based 
upon review of the claims folder as directed by the Board.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  
There is no reasonable possibility that any further 
assistance to the appellant would be capable of 
substantiating his claim.





ORDER

A higher initial rating for degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


